Citation Nr: 1103037	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-22 798	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with degenerative joint disease and 
degenerative disc disease.  

2.  Entitlement to a total evaluation based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel
INTRODUCTION

The Veteran served as a member of the United States Air Force, 
with active service from May 1977 to May 1986.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a November 2006 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas.  The Veteran has since relocated, and original 
jurisdiction now resides in the RO in Houston, Texas (the RO).

The Veteran testified at a May 2010 Travel Board hearing which 
was chaired by the undersigned in San Antonio, Texas.  A 
transcript of the hearing has been associated with the Veteran's 
VA claims folder.

The Board remanded the issues currently on appeal in July 2010.  
This remand and the subsequent procedural and evidentiary 
development completed will be discussed below.  

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the appeal period, the competent medical and other 
evidence of record fails to reflect that the Veteran's service-
connected lumbosacral strain with degenerative joint disease and 
degenerative disc disease is not productive of ankylosis of the 
lumbosacral spine or the entire spine, more than 6 incapacitating 
episodes in a twelve-month period or erectile dysfunction, 
neurological symptomatology of the right lower extremity and/or 
bladder and bowel impairment.  

2.  The competent evidence of record does not show that the 
Veteran's service-connected lumbosacral strain with degenerative 
joint disease and degenerative disc disease is so exceptional or 
unusual that referral for extraschedular consideration by the 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for 
the Veteran's service-connected lumbosacral strain with 
degenerative joint disease and degenerative disc disease are not 
met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 - 5243 (2010).

2.  The criteria for referral of the Veteran's service-connected 
lumbosacral strain with degenerative joint disease and 
degenerative disc disease for consideration on an extra-schedular 
basis are not met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In July 2010, the Board remanded the Veteran's claims to provide 
him with complete notice as per the Veterans Claims Assistance 
Act of 2000 (the VCAA), obtain VA treatment records dated from 
July 2009 and to provide the Veteran with Orthopedic and 
Neurological examinations in connection with his claims.  The VA 
Appeals Management Center (AMC) was then to readjudicate the 
claims and return such to the Board.  The AMC was sent a notice 
letter in August 2010, obtained the Veteran's VA treatment 
records and associated them with the VA claims file, and provided 
him with appropriate VA examinations in September and October, 
2010.  The Veteran's claims were then readjudicated in a November 
2010 supplemental statement of the case (SSOC) and returned to 
the Board.  

Therefore, the Board finds that its remand instructions have been 
substantially complied with, and thus, the Board may proceed in 
adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  

The VCAA

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for increased ratings.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Prior to initial adjudication of the Veteran's claim, a letter 
dated in August 2006 fully satisfied the duty to notify 
provisions concerning his claim for an increased rating as well 
as how VA determines disability ratings and effective dates as 
per the Court's decision in Dingess v. Nicholson, 19 Vet. App. 
473, 490 (2006).  The Veteran was informed that evidence was 
needed showing his service-connected back disability had 
increased in severity.  He was informed of the types of evidence 
that could substantiate his claims, such as medical records or 
lay statements regarding personal observations.  He was asked to 
provide information as to where he had been treated for his back 
disability and informed that VA was responsible for obtaining any 
federal records, VA records, and a medical examination, if 
necessary.  

Since this notice was supplied to the Veteran prior to the 
initial adjudication of his claims, there is no timing error 
regarding such.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service medical records and VA treatment records 
are in the file.  Additionally, private treatment records 
identified by the Veteran have been obtained and associated with 
the Veteran's claims file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran appropriate VA examinations in 
September 2006, May 2007, October 2007, August 2008, September 
2010 and October 2010.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
Veteran's service-connected disability since he was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was conducted.  
VAOPGCPREC 11-95.  

The September 2006, May 2007, October 2007, August 2008, 
September 2010 and October 2010 VA examination reports are 
thorough and supported by VA outpatient treatment records.  
Although the September 2006 and August 2008 examiners did not 
have the claims file to review, the Veteran's subjective 
complaints and the objective findings were recorded, and the 
Veteran was afforded subsequent VA examinations in which the 
claims file was reviewed.  See Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007); see also 38 C.F.R. § 4.2 (2010).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

Legal Criteria

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2010).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2010).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to pain 
under 38 C.F.R. § 4.40 (2010) and functional loss due to 
weakness, fatigability, incoordination, or pain on movement of a 
joint under 38 C.F.R. § 4.45 (2010).  See, e.g., DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination, and endurance.  According to this 
regulation, it is essential that the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to these elements.  In addition, 
the regulations state that the functional loss may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the Veteran undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 38 
C.F.R. § 4.40 (2010).

The provisions of 38 C.F.R. § 4.45 state that when evaluating the 
joints, inquiry will be directed as to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in Diagnostic Code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

For diagnostic codes 5235 to 5243, the General Rating Formula for 
Diseases and Injuries of the Spine provides that with or without 
symptoms such as pain, stiffness, or aching in the area of the 
spine affected by residuals of injury or disease the following 
ratings will apply:  

100 percent - Unfavorable ankylosis of the entire spine;

50 percent - Unfavorable ankylosis of the entire 
thoracolumbar spine;

40 percent - Forward flexion of the thoracolumbar spine to 
30 degrees or less, or with favorable ankylosis of the 
entire thoracolumbar spine;

Ankylosis is "immobility and consolidation of a joint due to a 
disease, injury, surgical procedure."  See Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th Ed. 1987)].  

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be met in 
order for an increased rating to be assigned].  Compare Melson v. 
Derwinski, 1 Vet. App. 334(1991) [use of the conjunctive "and" in 
a statutory provision meant that all of the conditions listed in 
the provision must be met].

Note (2):  (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
lumbosacral spine is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 30 degrees, 
and left and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the lumbosacral spine is 
240 degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest 
five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
lumbosacral spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6):  Separately evaluate disability of the lumbosacral and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 40 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months and a maximum schedular 
rating of 60 percent is assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2010).

Note (1):  For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.

Discussion

The Veteran's service-connected lumbosacral spine disability is 
evaluated 40 percent disabling.  For an increased evaluation, the 
Veteran must demonstrate unfavorable ankylosis of the entire 
spine, unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  See the General Rating Formula 
for Diseases and Injuries of the Spine and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
respectively.  

Review of the competent medical and other evidence of record 
reflects that at no time has the Veteran ever claimed or 
demonstrated that his lumbosacral spine is ankylosed, even taking 
into account his complaints of pain upon repetitive motion 
testing.  See DeLuca, supra.  Each VA examiner has specifically 
stated that the Veteran's lumbosacral spine is not ankylosed.  
See the reports of the September 2006, October 2007, August 2008 
and September 2010 VA examinations.  

In this regard, the Board observes that the recent VA examiner in 
September 2010 noted objective evidence of pain on active range 
of motion and pain following repetitive motion.  Range of motion 
was recorded as follows:  flexion from 0 to 65 degrees; extension 
from 0 to 5 degrees; left lateral flexion, left lateral rotation, 
and right lateral flexion from 0 to 15 degrees; and right lateral 
rotation from 0 to 20 degrees.  However, the examiner observed 
that there were no additional limitations after three repetitions 
of range of motion.  Likewise, while there was pain on motion of 
the lumbar spine at the extremes of motion and the Veteran 
displayed guarding such that he would not attempt to move past 
the pint of pain, the examiner observed there was no 
incoordination or excess fatigability.  

The findings on examination in September 2010 are consistent with 
previous examinations.  In particular, the August 2008 
examination revealed range of motion (following repetition) as 
follows:  flexion from 0 to 20 degrees; extension from 0 to 5 
degrees; right and left lateral bending from 0 to 15 degrees; and 
right and left lateral rotation from 0 to 15 degrees.  The 
examiner observed that the Veteran had a painful arc of motion 
through all degrees of motion.  While the Veteran reported 
painful flare-ups of back pain twice a month for 2 to 3 days 
durations which required him to stay in bed, the examiner found 
no objective clinical evidence that function was additionally 
limited by pain, fatigue, weakness, incoordination, or lack of 
endurance. 

Examination in October 2007 revealed that the Veteran had range 
of motion as follows:  flexion from 0 to 40 degrees with pain; 
extension from 0 to 10 degrees with pain; left lateral flexion 
from 0 to 10 degrees and right lateral flexion from 0 to 30 
degrees with pain; and 0 to 30 degrees of right and left lateral 
rotation without pain.  While it was noted that the Veteran could 
barely stand on his heels and toes to walk, there was no change 
in range of motion, coordination, fatigue, weakness, endurance or 
pain level with repetitive motion.  

VA examination in September 2006 revealed range of motion as 
follows:  flexion from 0 to 45 degrees with pain at 45 degrees; 
extension from 0 to 10 degrees with pain at 10 degrees; right 
lateral rotation from 0 to 30 degrees without pain; left lateral 
rotation from 0 to 20 degrees with pain at 20 degrees; right 
lateral flexion from 0 to 20 degrees without pain; and left 
lateral flexion from 0 to 20 degrees with pain at 20 degrees.  It 
was noted that the Veteran had missed two days of work as a 
mechanic during the past year.  The examiner observed that there 
was no effect of incoordination, fatigue, weakness, or lack of 
endurance on the Veteran's spinal function.  Furthermore, the 
Veteran had no incapacitating episodes within the last 12 month 
period. 

 Without findings of disability consistent with unfavorable 
ankylosis of the thoracolumbar spine, the Veteran cannot be 
availed by the General Rating Formula for Diseases and Injuries 
of the Spine.

Likewise, the competent and other medical evidence of record 
fails to reflect that the Veteran has experienced incapacitating 
episodes marked by doctor-prescribed bed rest.  In this regard, 
the Board notes the assertion from the Veterans representative 
during the Travel Board hearing that the Veteran had 
approximately 60 days of being in bed during the past year.  See 
the VA hearing transcript at page 18.  However, the record does 
not reflect that any physician has prescribed bed rest for the 
Veteran.  On the contrary, the September 2010 VA examiner 
specifically noted the absence of incapacitating episodes, and 
this evidence is congruent with the remainder of the competent 
medical evidence of record.  Including the report of VA 
examinations in September 2006 and October 2007.  While the 
Veteran reported during his August 2008 examination that he had 
flare-ups twice a month requiring him to stay in bed for 2 to 3 
days, the contemporaneous treatment records do not show the 
prescription of bed rest by his doctors.  In light of the 
foregoing, the Board concludes that the criteria for a higher 
rating based on the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes is not warranted.   

In light of above, the competent medical and other evidence of 
record fails to reflect symptomatology that is congruent with the 
criteria for an increased evaluation for the Veteran's service-
connected lumbosacral spine disability.  The Board has considered 
the possibility of staged ratings; however, there is no evidence 
that the Veteran's service-connected lumbosacral spine disability 
has been more or less disabling at any time during the appellate 
period, and staged ratings are not for application.  See Hart, 
supra.  

The Veteran has asserted that he experiences neurological 
symptomatology as well as erectile dysfunction and bladder and 
bowel impairment associated with his service-connected 
lumbosacral spine disability.  See e.g., the VA hearing 
transcript at page 11 and the reports of the May 2007, October 
2007, August 2008, September 2010 and October 2010 VA 
examinations.  

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2010).  Under VA regulations, separate 
disabilities arising from a single disease entity are to be rated 
separately.  See 38 C.F.R. § 4.25 (2010); see also Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

Moreover, Note (1) to the rating formula specifies that any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 - 5243 (2010).  

The Board observes that the Veteran has already been awarded a 
separate 10 percent evaluation for radiculopathy of the lower 
left extremity.  Since the Veteran has not filed and the RO has 
not developed a separate claim for an increased evaluation of 
this disability, such is not before the Board, and will be 
discussed no further.  Accordingly, the Board's analysis will 
focus on the Veteran's complaints of radiculopathy of the lower 
right extremity and bowel and bladder impairment.  

Concerning the Veteran's complaints of neurological impairment of 
the lower right extremity, the competent medical evidence of 
record is devoid of any objective evidence of such.  
Specifically, the August 2008 VA examination report notes that 
the Veteran exhibited 5/5 strength, normal sensation and no 
radicular symptoms of the lower right extremity upon testing.  
The Veteran underwent an electromyogram (EMG) study in January 
2010 which reflected normal strength and sensation in the lower 
right extremity.  Although the EMG study showed right sup 
peroneal sensory neuropathy, the VA clinician opined that this 
was not related to the Veteran's service-connected lumbosacral 
spine disability, but rather wearing shoes that are too tight.  
See the January 2010 EMG study.  The October 2010 VA examination 
report reflects normal findings of the right lower extremity.

The Veteran has also asserted that he suffers from erectile 
dysfunction and bladder and bowel impairment associated with his 
service-connected lumbosacral spine disability.  See the August 
2008 VA examination report.  With respect to this assertion, the 
Board observes that the Veteran underwent retropubic 
prostatectomy surgery in August 2008.  The Veteran is not 
service-connected for prostate cancer.  

The Board observes that the Court has held that, VA is precluded 
from differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected disability 
in the absence of medical evidence that does so.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  However, in this 
case, the competent medical and other evidence of record reflects 
that the Veteran's complaints of erectile dysfunction and bladder 
and bowel impairment are secondary to his August 2008 prostate 
surgery rather than his service-connected lumbosacral spine 
disability.  The Board finds it  crucial that the Veteran denied 
bladder and bowel impairment VA treatment records dated in July 
2006 and the September 2006 VA examination report reflects that 
the Veteran denied bladder and bowel impairment.  

Further, the Veteran was provided VA examinations in May 2007 in 
connection with his complaints of bladder and bowel impairment.  
The VA examination reports reflect no diagnosis of bowel 
incontinence and the VA examiner opined that the Veteran's post 
voiding dribbling and sensation of inadequate emptying of his 
bladder were secondary to his benign prostate hypertrophy (prior 
to the August 2008 surgery).  See the May 2007 VA examination 
reports.  

Concerning the Veteran's complaints of erectile dysfunction, 
while the Board notes that the Veteran reported difficulty 
achieving erections prior to his August 2008 prostate surgery, 
the competent medical and other evidence of record clearly states 
that his current erectile dysfunction is secondary to his August 
2008 prostate surgery.  See e.g., a January 2010 VA treatment 
record.  

Indeed, the only evidence of record that the Veteran's erectile 
dysfunction and/or bladder and bowel impairment is related to his 
service-connected lumbosacral spine disability comes from the 
Veteran, himself, and from the August 2008 VA examination report.  
However, as stated above, the August 2008 VA examiner did not 
have the Veteran's VA claims file to review in connection with 
that examination.  As such, the statement relating the Veteran's 
complaints of erectile dysfunction and bladder and bowel 
impairment to his service-connected lumbosacral spine disorder 
are mere recitations of the Veteran's own assertions and are of 
little probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences described]; 
see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 'competent 
medical evidence' merely because the transcriber happens to be a 
medical professional"].  

Furthermore, the Board finds that this evidence is heavily 
outweighed by the other medical evidence of record, recounted 
above, which provides that the Veteran's asserted erectile 
dysfunction and bladder and bowel impairment are related to his 
prostate cancer and related surgery rather than his service-
connected lumbosacral spine disability.  

In light of above, the Board finds that the Veteran is not 
entitled to separate evaluations for erectile dysfunction, 
neurological symptomatology of the lower right extremity and/or 
bladder and bowel impairment.  See Esteban, supra.  This is true 
throughout the entire appeal period.  See Hart, supra.  

Extraschedular Considerations

The Board has also considered an extraschedular evaluation.  The 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).

The Board notes that the Veteran's representative asserts that 
the schedular criteria are inadequate for evaluating the 
Veteran's service-connected lumbosacral spine disability.  The 
Board disagrees.  As fully detailed above, a higher disability 
rating is available where specific criteria are met.  The Veteran 
does not meet the schedular criteria for a higher evaluation.  It 
does not appear that the Veteran has an "exceptional or unusual" 
disability; he merely disagrees with the assigned evaluation for 
his level of impairment.  In other words, he does not have any 
symptoms from his service-connected disability that are unusual 
or are different from those contemplated by the schedular 
criteria.  The available schedular criteria for that service-
connected disability are adequate.  Referral for extraschedular 
consideration is not warranted.  See VAOPGCPREC 6-96.  Further 
inquiry into extraschedular consideration is moot.  See Thun, 
supra.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with degenerative joint disease and 
degenerative disc disease is denied.  


REMAND

Unfortunately, an additional remand of the Veteran's TDIU claim 
is necessary.  The Board regrets the delay caused by this remand.  
After a thorough review of the claims file, however, the Board 
finds that further evidentiary development of this issue is 
necessary prior to a final adjudication of the claim.

Initially, the Board notes that awards of TDIU are governed, in 
part, by 38 C.F.R. § 4.16(a) (2010).  Under that regulation, 
total disability ratings for compensation can be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities:  provided that, if there is only one such 
disability, the disability must be ratable at 60% or more, and 
that, if there are two or more disabilities, there shall be at 
least one disability ratable at 40% or more, and sufficient 
additional disability to bring the combined rating to 70% or 
more.  See also 38 C.F.R. §§ 3.340, 3.341 (2010).

In the present case, the percentage requirements of the 
regulation have not been satisfied.  The Veteran's service-
connected disabilities are as follows:  lumbosacral strain with 
degenerative disc disease, evaluated 40 percent disabling; a left 
shoulder disability, evaluated 20 percent disabling; 
radiculopathy of the lower left extremity, evaluated 10 percent 
disabling, tinnitus, evaluated 10 percent disabling and bilateral 
hearing loss, evaluated noncompensable (zero percent) disabling.  
The Veteran's combined evaluation is 61 percent.  See 38 C.F.R. 
§ 4.25 (2010).  Thus, a schedular award of TDIU cannot be 
awarded. See 38 C.F.R. § 4.16(a) (2010).

Failure to satisfy these percentage standards, however, is not an 
absolute bar to a grant of a TDIU.  Under 38 C.F.R. § 4.16(b), if 
a Veteran is shown to be unemployable by reason of service-
connected disabilities, but fails to meet the percentage 
standards in § 4.16(a), the case must be submitted to the 
Director of the VA Compensation and Pension Service for 
extraschedular consideration.  Moreover, the Board is precluded 
from assigning an extraschedular TDIU in the first instance.  See 
Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); see also Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

Throughout the current appeal, the Veteran has contended that his 
service-connected left shoulder and lumbosacral spine 
disabilities have resulted in his unemployability.  See e.g., the 
reports of the October 2007, August 2008, September 2010 and 
October 2010 VA examinations and the May 2010 VA hearing 
transcript at pages 6 and 7.  The competent evidence of record 
reflects that the Veteran last worked in approximately September 
2007 when he was employed as an automobile mechanic.  In addition 
to the Veteran's own assertions enumerated above, the Veteran has 
submitted an August 2006 statement from an occupational therapist 
which denotes that the Veteran's service-connected lumbosacral 
spine disability hinders his occupation.  

In this case, competent and other medical evidence of record, to 
include the reports of the October 2007, August 2008, September 
2010 and October 2010 VA examinations, fail to adequately discuss 
the effects of the Veteran's service-connected disabilities on 
his ability to obtain substantially gainful employment.  In Faust 
v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that a 
Veteran actually works and without regard to a Veteran's earned 
annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 
(1993), the Court held that the central inquiry in determining 
whether a Veteran is entitled to TDIU is whether his service-
connected disabilities alone are of sufficient severity to 
produce unemployability.

The determination as to whether a total disability is appropriate 
should not be based solely upon demonstrated difficulty in 
obtaining employment in one particular field, which could also 
potentially be due to external bases such as economic factors, 
but rather to all reasonably available sources of employment 
under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 
326, 331-332 (1991).

Accordingly, the Board finds that there is insufficient medical 
evidence to decide the claim.  Further, the Board concludes that 
a VA examination and medical opinion is required to determine 
whether his service-connected disabilities preclude substantially 
gainful employment.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  . Schedule the Veteran for an appropriate 
examination to evaluate the effects of his 
service-connected disabilities on his ability 
to obtain substantially gainful employment.

The examination should be conducted by person 
who is qualified to conduct such an 
examination and offer an opinion regarding 
the Veteran's ability to procure, and to 
maintain, gainful employment.  The examiner 
should be provided with the claims file for 
review in conjunction with this examination.

Specifically, the examiner is requested to 
offer an opinion as to whether the Veteran's 
service-connected disabilities are, alone or 
in concert, so severe as to preclude 
substantially gainful employment.  If the 
Veteran's nonservice-connected disabilities 
preclude substantially gainful employment, 
such should be stated.

The examiner should not base his opinion 
solely upon demonstrated difficulty in 
obtaining employment in one particular field, 
which could also potentially be due to 
external bases such as economic factors, but 
rather to all reasonably available sources of 
employment under the circumstances.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991)

All opinions are to be accompanied by a clear 
rationale consistent with the evidence of 
record.

2.  Then, readjudicate the claim for 
entitlement to TDIU.  If the benefit sought 
is not granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The case 
should then be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


